DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fine” in claims 1, 4, 10 and 11 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "fine bubble" is deemed indefinite. Claims 2-14 are also rejected by virtue of the claim dependency.
Claim 8, line 3 and claim 14, line 2, recite “the gel particle.”  This limitation lacks antecedent basis. 
Appropriate correction is required.

Claim limitation "a particle feeding mechanism" of claims 3 and 9 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term "mechanism" is a generic placeholder coupled with language, "connected to the feeding point to bring the particle to the feeding point", that may or may not be functional language.  That is, it is unclear if the "bring the particle to the feeding point" is functional language..  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Double Patenting
Claim 1 of this application is patentably indistinct from claims 3 and 4 of Application No. 16/488,592. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/089443 (hereinafter WO ‘443), or in the alternative, as being unpatentable over WO 2014/089443 (hereinafter WO ‘443) in view of JP 2004-16996 (hereinafter JP ‘996, Citations herein presented are to the machine generated English language translation), as evidenced by Matsumoto, Masakazu, et al. “The Application of Micro-Bubbles for Dissolution and Crystallization of Calcium Carbonate in Gas-Liquid-Solid System” (hereinafter NPL).  
Regarding claim 1, WO ‘443 discloses an ion removal system (“apparatus for separating materials from a liquid”  See paragraph [0002].  The apparatus embodiments disclosed in WO ‘443 are deemed a ion removal system) comprising 
an ion removal device (See figure 6, apparatus enables the formation of nanobubbles (800).  See also paragraphs [00166]-[00169]. See figure 11, separation apparatus (908).) including a hard water storage configured to store hard water (See figure 6, vessel (820).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443  is substantially identical to the claimed “hard water storage” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of storing hard water.) and a fine bubble generator configured to generate a fine bubble to supply the hard water storage with the fine bubble (See figure 6, header (816), educator (818), pressure tank (812), pressurized gas source (814).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “fine bubble generator” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of generating a fine bubble to supply the hard water storage with the fine bubble.).
WO ‘443 does not explicitly disclose that the bubbles generated are for removing a metal ion from the hard water by adsorbing the metal ion in the hard water to the fines bubble in the hard water storage and crystallizing and precipitating the adsorbed metal ion.  WO ‘443 discloses that the apparatus (800) is for “separating neutrally buoyant materials from a liquid via the use of bubbles (such as air bubbles).”  See paragraph [00133].  The “term ‘neutrally buoyant material’ means a solid or liquid material in a liquid (and may be a solid or liquid phase material that is phase separated in a liquid), and wherein spontaneous flotation or sinking of the material either does not occur at temperatures near 25°C, or occurs over a period of more than about 20 minutes. In some embodiments, the neutrally buoyant material has an average density that is between about 95% and 105% of the density of the surrounding liquid. The neutrally buoyant material may be, in various embodiments, dispersed, emulsified, gelled, or agglomerated within the liquid; or combinations thereof. In various embodiments, the neutrally buoyant material may be a single compound, a range of related compounds, or a heterogeneous mixture of compounds . The neutrally buoyant material may include a single phase or multiple phases, such as a mixture of a solid and a gel, or a solid and an emulsified liquid particulate, and the like. In some embodiments, the neutrally buoyant material may be an oily mixture. It will be understood by those skilled in the art that the use of "neutrally buoyant" herein refers to materials that are neutrally buoyant, and to materials that are nearly neutrally buoyant. Further, it will be understood by those skilled in the art that a reference to a neutrally buoyant "material" in a liquid may encompass a single such material, or multiple materials.”  See paragraph [00122].  The bubbles formed by the header (816)/eductors (818) in the vessel (820) of apparatus (800) of WO ‘443 are necessarily capable of removing a metal ion from the hard water by adsorbing the metal ion in the hard water to the fines bubble in the hard water storage and crystallizing and precipitating the adsorbed metal ion.  NPL is evidence that the bubbles generated by the header (816)/eductors (818) in the vessel (820) of apparatus (800) would cause crystallization and precipitation of the adsorbed metal ion.  NPL discloses that the “technique for the dissolution and crystallization of CaCO3 in the gas-liquid-solid phases using water-soluble acid or basic microbubbles….”  See page 477, section 1.  “CO2 microbubbles were fed into…solution… CO2 and NH3 micro-bubbles (CO2/NH3 microbubbles) were mixed and continuously fed into 2000 ml of a 0.1 mol/l solution of Ca(NO3)2, and CaO3 were reactively crystallized.”  See page 477, section 2.3.2. “CO2/NH3 micro-bubbles were continuously fed…into… an aqueous 0.1 mol/l solution of Ca(NO3)2 … in order to crystallize the CaCO3, CO2 gas was then fed to the liquid…and dissolving the CaCO3.”  See page 477, section 2.3.3.  
WO ‘443 also discloses a particle feeder (See figure 11, tank (912), slurry composition (914/16)) configured to bring a particle containing a same element as that of the metal ion into the hard water (See paragraphs [0037] and [00193]-[00197].  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “particle feeder” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of bringing a particle containing a same element as that of the metal ion into the hard water.) at a feeding point, the feeding point being located upstream of the hard water storage or located in the hard water storage (Feeding point is located upstream of the hard water storage.  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point in the ion removal system is merely a design choice.)
In the alternative, where WO ‘443 is not considered configured to bring a particle containing a same element as that of the metal ion into the hard water, this feature is nonetheless disclosed by JP ‘996 and is rendered obvious by WO ‘443 in view of JP ‘996.  
JP ‘996 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification.  JP ‘996 discloses “an ion exchange device filled with at least one type of anion exchange resin and a calcium carbonate precipitation device for precipitating calcium carbonate from the outflow water of the ion exchange device.”  See page 2, paragraph [45].  JP ‘996 discloses a system wherein “calcium carbonate is precipitated after treatment with an anion exchange resin, and OH-type, carbonic acid-type, and bicarbonate-type anions are used as the anion exchange resin.”  See JP ‘996, page 2, paragraph [77]. JP ‘996 discloses that the seed crystals in the crystallization reaction tower (2) are calcium carbonate seed crystals.  See JP ‘996, page 3, paragraph [100].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use calcium carbonate as the seed crystal, as disclosed in JP ‘996, for the seed crystal of WO ‘443.  This modification would achieve a particle, calcium carbonate, containing a same element as that of the metal ion, calcium, into the hard water, as established above by WO ‘443 as evidenced by NPL.  One of ordinary skill in the art would have been motivated to make this modification because it would achieve removal of calcium ions from the water, thereby achieving the objective of WO ‘443, i.e. water purification.  Furthermore, using calcium carbonate achieves rapid crystallization, generation of small fine particles of calcium carbonate and minimal sludge is generated.  See JP ‘996, page 5, paragraph [180].
WO ‘443 does not explicitly disclose an ion removal device and a particle feeder being present in a single ion removal system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holding tank (802) containing the solution (804) of apparatus (800) to the tank (912) containing the slurry composition (914/16) comprising seed crystals of apparatus (908) in order to achieve improved removal of impurities of contaminates from water in a single apparatus.  
Regarding claim 3, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses the particle feeder (WO ‘443 - See figure 6, holding tank (802), solution (804), See figure 11, tank (912), slurry composition (914/16)) includes
a particle feeding mechanism connected to the feeding point to bring the particle to the feeding point (See figure 11, combined flow pipe (924)); and 
a particle storage configured to store the particle to be supplied to the particle feeding mechanism (See figure 11, tank (912).  Additionally, “[I]n such embodiments, various alternative means of supplying both a water soluble sulfate salt and seed crystals of strontium sulfate are used with equal advantage to supplying slurry composition 914 to the source 910 of water product 926. For example, dry powder metering systems for addition of seed crystals, water soluble sulfate salt, or a single apparatus for providing a blend of both components are employed in some embodiments to deliver the dry material components directly to the water product 926 as it flows into the mixing apparatus 928, whereupon the components are mixed directly into the water product.”  See paragraph [00270]. WO ‘443 discloses an alternative embodiment for supplying seed crystals to the feeding point to bring the particle into the hard water.).
Regarding claim 4, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 3. Further, WO ‘443 or modified WO ‘443 discloses an ion removal gas storage configured to store an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443  is substantially identical to the claimed “ion removal gas storage” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of storing an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator.), 
wherein the particle storage and the ion removal gas storage are integrated with each other (WO ‘443, as discussed above, renders obvious an apparatus incorporating both the particle feeder (apparatus 908) and the ion removal gas storage (apparatus 800) in a single ion removal system.  The Examiner deems “integrated with each other” to mean that both the particle storage and the ion removal gas storage are present in the same apparatus.  Additionally, MPEP 2144.04, Section V., B., holds that it is prima facie obvious to modify a multi-component structure into a single integral structure.  Hence, making the particle storage and the ion removal gas storage integrated with each other is merely a matter of obvious engineering choice.).
Regarding claim 5, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses an ion removal gas supplier configured to supply the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814). Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “ion removal gas supplier” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of supplying the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator.); and
an ion removal gas flow path connecting the ion removal gas supplier and the fine bubble generator with each other (See figure 6, pipe connecting pressurized gas source (814) to the pressurized tank (812) to the header (816) within the vessel (820)),
wherein the feeding point is located in the ion removal gas flow path (Feeding point is the pressurized tank (812).  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point is merely a design choice.).
Regarding claim 6, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses a primary flow path for supplying the ion removal device with the hard water (See figure 6, source of produced/brackish water and pump (824)),
wherein the feeding point is located in the primary flow path (See figure 11, source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928) to precipitator vessel (916).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928), of apparatus (908), to the source of produced/brackish water and pump (824), of apparatus (800), thereby achieving a feeding point is located in the primary flow path, wherein the primary flow path supplies the ion removal device with hard water.  Apparatus (908) achieves a homogeneously dispersed combined flow of seed crystals in the source water prior to entering the precipitator vessel (916). “Tank 912 is equipped to hold and dispense a slurry composition 914 of the invention such that a combined flow 924 of water product 926 and slurry composition 914 is formed and directed towards and into mixing apparatus 928.”  See paragraph [00268]. See also paragraph [00272].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to maintain this configuration of apparatus (908) when modifying apparatus (800) of WO ‘443 in order to maintain the homogeneously dispersed combined flow feature of WO ‘443.  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point is merely a design choice.
Regarding claim 7, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses the feeding point is located in the hard water storage (In WO ‘443, it would be merely a design choice to rearrange the location of the feeding point in the ion removal system.  See MPEP 2144.04.)  
In the alternative, JP ‘996 discloses that “[t]he crystallization reaction tower 2 filled with calcium carbonate seed crystals….”  See paragraph [100]. See figure 1, crystallization reaction tower (2).  That is, the feeding point is located within the crystallization reaction tower, i.e. In a hard water storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feeding point of modified WO ‘443 by filling the calcium carbonate seed crystals in the vessel (820) of modified WO ‘443 rather than in a separate tank (912) because “calcium carbonate generated by the crystallization reaction is rapidly crystallized and laminated on the seed crystal, so that the generation of fine particles of calcium carbonate is small and sludge due to the fine particles is less likely to be generated.  Calcium carbonate crystals grown by crystallization and lamination are granular and easily dehydrated, so they are easy to handle.” See paragraph [0180]-[0184].  
Regarding claim 8, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses the particle feeder brings the gel particle (Since the particle is the same and the particle feeder is the same, then the particle formed must necessarily be a gel particle. See MPEP 2112 and In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997)).
Claims 2, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/089443 (hereinafter WO ‘443) in view of JP 2004-16996 (hereinafter JP ‘996, Citations herein presented are to the machine generated English translation), as evidenced by Matsumoto, Masakazu, et al. “The Application of Micro-Bubbles for Dissolution and Crystallization of Calcium Carbonate in Gas-Liquid-Solid System” (hereinafter NPL).  
Regarding claim 2, modified WO ‘443 discloses the invention as discussed above in claim 1. Further, modified WO ‘443 discloses the metal ion is a calcium ion (WO ‘443, “contaminated water (e.g., brackish or produced water, or flowback water from processes such as fracking).”  See paragraph [0002].  Brackish water necessarily contains calcium ions.  Further, “techniques also result in the precipitation of calcium salts present in the water. Calcium salts, such as calcium chloride (CaCl2) are often present in significant levels in produced water.”  See paragraph [0011].  See also NPL, Abstract); and the particle is calcium carbonate (See JP ;996, page 3, paragraph [100]).
Regarding claim 9, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses the particle feeder (See figure 6,holding tank (802), solution (804), See figure 11, tank (912), slurry composition (914/16)) includes:
a particle feeding mechanism connected to the feeding point to bring the particle to the feeding point (See figure 11, combined flow pipe (924)); and 
a particle storage configured to store the particle to be supplied to the particle feeding mechanism (See figure 11, tank (912).  Additionally, “[I]n such embodiments, various alternative means of supplying both a water soluble sulfate salt and seed crystals of strontium sulfate are used with equal advantage to supplying slurry composition 914 to the source 910 of water product 926. For example, dry powder metering systems for addition of seed crystals, water soluble sulfate salt, or a single apparatus for providing a blend of both components are employed in some embodiments to deliver the dry material components directly to the water product 926 as it flows into the mixing apparatus 928, whereupon the components are mixed directly into the water product.”  See paragraph [00270]. WO ‘443 discloses an alternative embodiment for supplying seed crystals to the feeding point to bring the particle into the hard water).
Regarding claim 10, modified WO ‘443 discloses the invention as discussed above in claim 9. Further, modified WO ‘443 discloses an ion removal gas storage configured to store an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443  is substantially identical to the claimed “ion removal gas storage” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of storing an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator),
wherein the particle storage and the ion removal gas storage are integrated with each other (Modified WO ‘443, as discussed above, renders obvious an apparatus incorporating both the particle feeder (apparatus 908) and the ion removal gas storage (apparatus 800) in a single ion removal system.  The Examiner deems “integrated with each other” to mean that both the particle storage and the ion removal gas storage are present in the same apparatus.  Additionally, MPEP 2144.04, Section V., B., holds that it is prima facie obvious to modify a multi-component structure into a single integral structure.  Hence, making the particle storage and the ion removal gas storage integrated with each other is merely a matter of obvious engineering choice).
Regarding claim 11, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses an ion removal gas supplier configured to supply the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814). Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “ion removal gas supplier” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of supplying the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator); and 
an ion removal gas flow path connecting the ion removal gas supplier and the fine bubble generator with each other (See figure 6, pipe connecting pressurized gas source (814) to the pressurized tank (812) to the header (816) within the vessel (820)), 
wherein the feeding point is located in the ion removal gas flow path (Feeding point is the pressurized tank (812).  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point to be present in the ion removal gas flow path would have been obvious to one of ordinary skill in the art and said artisan would have a reasonable expectation that the resulting apparatus would work as intended by modified WO ‘443.). 
Regarding claim 12, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses a primary flow path for supplying the ion removal device with the hard water (See figure 6, source of produced/brackish water and pump (824)),
wherein the feeding point is located in the primary flow path (See figure 11, source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928) to precipitator vessel (916)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928), of apparatus (908), to the source of produced/brackish water and pump (824), of apparatus (800), thereby achieving a feeding point is located in the primary flow path, wherein the primary flow path supplies the ion removal device with hard water.  Apparatus (908) achieves a homogeneously dispersed combined flow of seed crystals in the source water prior to entering the precipitator vessel (916). “Tank 912 is equipped to hold and dispense a slurry composition 914 of the invention such that a combined flow 924 of water product 926 and slurry composition 914 is formed and directed towards and into mixing apparatus 928.”  See paragraph [00268]. See also paragraph [00272].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to maintain this configuration of apparatus (908) when modifying apparatus (800) of WO ‘443 in order to maintain the homogeneously dispersed combined flow feature of WO ‘443.  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point is merely a design choice.
Regarding claim 13, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 or modified WO ‘443 discloses the feeding point is located in the hard water storage (In WO ‘443, it would be merely a design choice to rearrange the location of the feeding point in the ion removal system.  See MPEP 2144.04.)  
In the alternative, JP ‘996 discloses that “[t]he crystallization reaction tower 2 filled with calcium carbonate seed crystals….”  See paragraph [100]. See figure 1, crystallization reaction tower (2).  That is, the feeding point is located within the crystallization reaction tower, i.e. In a hard water storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feeding point of modified WO ‘443 by filling the calcium carbonate seed crystals in the vessel (820) of modified WO ‘443 rather than in a separate tank (912) because “calcium carbonate generated by the crystallization reaction is rapidly crystallized and laminated on the seed crystal, so that the generation of fine particles of calcium carbonate is small and sludge due to the fine particles is less likely to be generated.  Calcium carbonate crystals grown by crystallization and lamination are granular and easily dehydrated, so they are easy to handle.” See paragraph [0180]-[0184].  
Regarding claim 14, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses the particle feeder brings the gel particle (Since the particle is the same and the particle feeder is the same, then the particle formed must necessarily be a gel particle. See MPEP 2112 and In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997)).
Related Prior Art 
Farmanbordar is prior art made of record but is not relied upon in a prior art rejection.  Farmanbordar discloses a “a new method based on chemical treatment and CO2 gas injection in order to remove Mg2+ and Ca2+ ions from effluent of a sodium carbonate industry was presented.”  See Abstract.  Farmanbordar discloses a single process comprising “a two-step procedure based on chemical treatment and carbonation was used for Ca2+ and Mg2+ removal in wastewater.”  See page 8905, left column, last paragraph.  The first step is the addition of lime (calcium carbonate) and the second step is the introduction of a gas mixture (CO2 + N2) via a bubbler to a reaction vessel.  See page 8906, left column, section 2. Materials and methods.  Thus, Farmanbordar discloses a single process for ion removal that encompasses both a particle, i.e. lime (calcium carbonate), and a bubble generator, for the removal of calcium ions.  According to Farmanbordar, the “two-step procedure based on chemical treatment employing lime and CO2 gas injection in order to remove Mg2+ and Ca2+ ions in a sodium carbonate industry effluent was used. In this approach, two common methods were combined to treat an industrial wastewater….”  See page 8908, right column, last paragraph.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl C. Baumann can be reached on (571)270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/
Examiner, Art Unit 4146                                                                                                                                                                                                        
 
/Magali P Slawski/
Supervisory Patent Examiner, Art Unit 1773